 1   Naine             Jean-Jacques Cabou
     Bar#              022835
 2
     Finn              Perkins Coie LLP
 3   Address           2901 North Central Avenue
 4                     Suite 2000
                       Phoenix, Arizona 85012-2788
 5
     Telephone         602.351.8000
 6
 7                            IN THE UNITED STATES DISTRICT COURT
 8                                   FOR THE DISTRICT OF ARIZONA
 9

10
     CRAIG R. BRITTAIN, et al.
11
                 Plaintiff,
12                                                         Case No. 18-cv-01714-PHX-DGC
                 vs.
13                                                         Corporate Disclosure Statement
     Twitter, Inc.
14
                 Defendant.
15
16
17
           This Corporate Disclosure Statement is filed on behalf of Defendant Twitter, Inc.
18
     in compliance with the provisions of: (check one)
19         [lJ         Rule 7 .1, Federal Rules of Civil Procedure, a nongovernmental corporate party to an
20                     action in a district court must file a statement that identifies any parent corporation
                       and any publicly held corporation that owns 10% or more of its stock or states that
21
                     there is no such corporation.
22         D         Rule 12.4(a)(l ), Federal Rule of Criminal Procedure, any nongovernmental corporate
23                   party to a proceeding in a district court must file a statement that identifies any
                     parent corporation and any publicly held corporation that owns 10% or more of its
24
                       stock or states that there is no such corporation.
25
           D         Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational victim of
26                     alleged criminal activity is a corporation the government must file a statement
                       identifying the victim and the statement must also disclose the information required
27
                       by Rule 12.4(a)(l).
28
 1          The filing party hereby declares as follows:

 2
           [ZJ     No such corporation.

 3
            D      Party is a parent, subsidiary or other affiliate of a publicly owned corporation as
                  listed below. (Attach additional pages if needed.)
 4               _ __ _ __ _ __ _ __ __ Relationship_ __ __ __ __ _ _

 5
           D       Publicly held corporation, not a party to the case, with a financial interest in the
                   outcome. List identity of corporation and the nature offinancial interest. (Attach
 6                  additional pages if needed.)
 7                ,_ _ __ _ _ __ _ __ __ _ _ Relationship_ _ __ _ __ _ _

 8
           D       Other(please explain)

 9

10
            A supplemental disclosure statement will be filed upon any change in the
11
     information provided herein.
12
13                        Dated this _2_ __ _ day of November                         2018

14
15                                         Isl Jean-Jacques Cabou

16                                               Counsel of Record

17
18
19   Certificate of Service:

20   See attached.

21
22
23
24
25
26
27
28
                                                   -2-
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on November 2, 2018, I electronically transmitted the foregoing

 3   document to the Clerk's Office using the CM/ECF System for filing.

 4         I further certify that I served the attached document by U.S. Mail on the following,

 5   who are not registered participants of the CM/ECF System:

 6
           Craig R Brittain
 7         8625 E Sharon Dr.
           Scottsdale, AZ 85260
 8         602-502-5612
 9         Email: craigrbrittain@gmail.com
           PROSE
10
           Brittain For US Senate
11
           c/o Craig R Brittain
12         8625 E Sharon Dr.
           Scottsdale, AZ 85260
13         602-502-5612
14         Email: craigrbrittain@gmail.com
           PROSE
15
                                              s/     Indy Fitzgerald
16

17

18

19
20

21

22
23

24
25

26

27

28
